Name: Council Decision (EU) 2015/954 of 16 June 2015 granting Mr Jeppe Tranholm-Mikkelsen authorisation for access to information classified up to level TRÃ S SECRET UE/EU TOP SECRET
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  labour law and labour relations;  information technology and data processing;  rights and freedoms;  executive power and public service;  information and information processing
 Date Published: 2015-06-20

 20.6.2015 EN Official Journal of the European Union L 156/19 COUNCIL DECISION (EU) 2015/954 of 16 June 2015 granting Mr Jeppe Tranholm-Mikkelsen authorisation for access to information classified up to level TRÃ S SECRET UE/EU TOP SECRET THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (1), and in particular point (a) of paragraph 18 of Annex I thereof, Having regard to Council Decision 2013/811/EU of 17 December 2013 determining for the General Secretariat of the Council the appointing authority and the authority empowered to conclude contracts of employment and repealing Decision 2011/444/EU (2), Having regard to Council Decision (EU) 2015/654 of 21 April 2015 appointing the Secretary-General of the Council of the European Union for the period from 1 July 2015 to 30 June 2020 (3), Whereas: (1) The competent Danish national security authority gave a positive assurance on 26 March 2015 with regard to access to information classified up to level TRÃ S SECRET UE/EU TOP SECRET by Mr Jeppe TRANHOLM-MIKKELSEN. (2) It is necessary, owing to his assignment and the needs of the service, to authorise Mr Jeppe TRANHOLM-MIKKELSEN to have access to information classified up to level TRÃ S SECRET UE/EU TOP SECRET held by the Council and the European Council, HAS ADOPTED THIS DECISION: Article 1 1. Mr Jeppe TRANHOLM-MIKKELSEN is hereby granted authorisation for access to information classified up to level TRÃ S SECRET UE/EU TOP SECRET held by the Council and the European Council for the purposes of his assignment. 2. The authorisation referred to in paragraph 1 shall be valid for the duration of the assignment for which this authorisation is granted and shall not exceed a period of five years, starting from the date this Decision takes effect. Article 2 This Decision shall take effect on 1 July 2015. Article 3 This Decision is addressed to Mr Jeppe TRANHOLM-MIKKELSEN. Done at Luxembourg, 16 June 2015. For the Council The President J. DÃ ªKLAVS (1) OJ L 274, 15.10.2013, p. 1. (2) OJ L 355, 31.12.2013, p. 91. (3) OJ L 107, 25.4.2015, p. 74.